Citation Nr: 0335992	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  97-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an effective date earlier than May 12, 1988, 
for the grant of an increased rating of 10 percent for 
service-connected residuals of a left rib fracture.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which implemented the Board's October 1995 
decision granting an increased rating of 10 percent for 
residuals of a left rib fracture and assigned an effective 
date of December 6, 1990, for the 10 percent rating.  The 
veteran appealed the assignment of the effective date to the 
Board, contending that the date should have been earlier.

Before the case was sent to the Board on appeal, the RO, in a 
February 1997 rating decision, determined that clear and 
unmistakable error existed in the November 1995 rating 
decision and that an effective date of May 12, 1988, was 
warranted for the assignment of the 10 percent evaluation.  
The veteran contended on appeal that the evaluation should be 
effective as of 1978; thus, the effective date of May 12, 
1988, represented less than a complete grant of the benefit 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-40 
(1993).

In September 1998, the Board dismissed the veteran's appeal 
for lack of jurisdiction on the basis that a timely 
substantive appeal had not been filed.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in a November 2000 order, 
remanded the claim for readjudication by the Board.  


FINDING OF FACT

The veteran did not file a substantive appeal within one year 
of notification of the November 1995 and February 1997 rating 
decision which assigned effective dates for the grant of a 10 
percent evaluation for residuals of a left rib fracture.


CONCLUSION OF LAW

As the veteran did not file a timely substantive appeal, the 
Board lacks jurisdiction to review her claim of entitlement 
to an effective date prior to May 12, 1988, for the grant of 
a 10 percent evaluation for residuals of a left rib fracture.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify

Following remand from the Court in this case, the Board wrote 
to the appellant in August 2001 and provided her with a 
complete explanation of the law governing the timely filing 
of substantive appeals.  In the letter, the Board requested 
that the veteran respond within 60 days of the date of the 
letter as to whether she objected to the Board's adjudication 
of the substantive appeal jurisdictional issue in the first 
instance.  The Board also provided the veteran with an 
opportunity to submit evidence or argument showing that the 
substantive appeal was filed on time, and the Board informed 
the veteran of her right to request a hearing on the issue.  
The Board's letter noted that if no response was received 
within 60 days from the date of the letter, the case would be 
returned to the RO for their consideration of the substantive 
appeal jurisdictional issue.

No response from the veteran was received by the Board within 
60 days of the August 2001 letter.  A letter from the veteran 
was received by the Board in January 2002 in which she stated 
that she did not object to the Board's adjudication of the 
substantive appeal issue jurisdicational issue.  However, 
this letter was not associated with the claims file before 
the Board issued a remand order in early February 2002, 
returning the case to the RO.  In late February 2002, the RO 
sent the veteran a letter informing her of the information 
and evidence needed from her to substantiate her claim that 
her substantive appeal had been timely filed.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO requested 
that the veteran submit additional evidence by April 22, 
2002, but also informed her that if the information or 
evidence was received within one year from the date of the 
RO's letter and it was decided that the veteran was entitled 
to VA benefits, those benefits could be paid from the date 
her claim was received.  The veteran was informed that if the 
evidence was received after the one year period, benefits 
would be paid from the date the evidence was received.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The veteran did not 
respond to this letter, and the RO returned the case to the 
Board.

The Board concludes that VA has fulfilled its duties to 
notify the veteran of the law governing the issue on appeal, 
of her procedural rights of due process, such as the right to 
a hearing, and of the information and evidence needed from 
her to substantiate her claim that her substantive appeal had 
been timely filed.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board also notes that, although the veteran 
was asked to submit additional evidence before the expiration 
of the one-year period provided under the law for the 
submission of evidence to substantiate a claim, the veteran 
was properly informed that if the information or evidence was 
received within one year and it was decided that the veteran 
was entitled to VA benefits, those benefits could be paid 
from the date her claim was received.  She was also informed 
of that if the evidence was received after the one-year 
period, benefits would be paid from the date the evidence was 
received.  Thus, the Board concludes that the veteran was 
properly informed that she had one-year to submit additional 
evidence without incurring consequences affecting payment of 
benefits awarded, if any.   See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Thus, VA has fulfilled its duty to notify the veteran 
of the evidence and information needed to substantiate her 
claim in this case.

Timeliness Of Substantive Appeal

In February 1996, the veteran filed a timely notice of 
disagreement with the November 1995 rating decision in which 
the RO granted an increased rating of 10 percent for 
residuals of a left rib fracture.  The veteran had been 
notified of the November 1995 rating decision by letter dated 
November 9, 1995.  A statement of the case was issued on 
November 22, 1996.  
VA regulations provide that a substantive appeal must be 
filed within 60 days from the date that the statement of the 
case is mailed to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  In this case, the veteran could not have 
timely filed the substantive appeal within the one-year 
period from the date of mailing of the notification of the 
determination, i.e., by November 9, 1996, because the 
statement of the case was not issued until after the 
expiration of that period on November 22, 1996.  Therefore, a 
timely substantive appeal had to have been filed within 60 
days from the date that the statement of the case is mailed 
or, in this case, by January 21, 1997.  The veteran's 
substantive appeal was received by the RO on January 24, 
1997. 

Section 20.305(a) of VA regulations provides that when any 
written document is required to be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the 
Department of Veterans Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305(a)

In this case, a postmark for the substantive appeal is not of 
record.  Therefore, the postmark date is presumed to be five 
days prior to the date of receipt of the document by the RO.  
Excluding Saturday, Sunday, and a Monday holiday in counting 
five days prior to Friday, January 24, 1997, the postmark for 
the substantive appeal in this case is presumed under section 
20.205(a) to have been Thursday, January 16, 1997.  That date 
is within the 60-day period from the mailing of the statement 
of the case on November 22, 1996.  Therefore, under the 
postmark presumption of section 20.305(a), the appeal is 
presumed to be timely.

A presumption serves to permit the inference of a material 
fact, and it ordinarily ceases to operate once the contrary 
of the presumed fact is proven by the requisite degree of 
proof.  See A.C. Auckerman Co. v. R.L. Chaides Constr. Co., 
960 F.2d 1020, 1037 (Fed. Cir. 1992) (a presumption 
"completely vanishes upon the introduction of evidence 
sufficient to support a finding of the nonexistence of the 
presumed fact.").  VAOPGCPREC 3-03 at para. 14 (July 16, 
2003).  In this case, the Board notes that the veteran 
herself dated the VA Form 9 substantive appeal "Jan[uary] 
22, 1997".  Thus, she filled the form out and signed it one 
day after the sixty-day period had already expired on January 
21, 1997.  The date on the VA Form 9 substantive appeal is 
evidence sufficient to support a finding of the nonexistence 
of the presumed fact, i.e., a finding that the substantive 
appeal was not timely filed.

Although the veteran stated in her January 2002 letter to the 
Board that "[i]nadvertantly, I may have dated the 
substantive appeal on January 21, 1997, as though it were the 
22nd", the Board finds that there is no evidence on which to 
conclude that the date the veteran wrote on the VA Form 9 was 
not the correct date.  Accordingly, based on the date on the 
VA Form 9, the presumption of timeliness is rebutted, and the 
Board concludes that the veteran did not file a substantive 
appeal within one year of notification of the November 1995 
and February 1997 rating decision which assigned effective 
dates for the grant of a 10 percent evaluation for residuals 
of a left rib fracture.  As the veteran did not file a timely 
substantive appeal, the Board lacks jurisdiction to review 
her claim of entitlement to an effective date prior to May 
12, 1988, for the grant of a 10 percent evaluation for 
residuals of a left rib fracture.  38 U.S.C.A. §§ 7105, 7108; 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303.







	(CONTINUED ON NEXT PAGE)





ORDER

A timely substantive appeal not having been filed, the appeal 
of the denial of a claim for an effective date prior to May 
12, 1988, for the grant of a 10 percent evaluation for the 
veteran's service-connected residuals of a left rib fracture 
is dismissed.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



